Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendants’ petition for certification to appeal limited to the following issue: “Did the Appellate Court misapply General Statutes § 31-294c by affirming a compensation review board decision holding that a claimant who had an accepted, compensable leg and ankle injury is not barred from bringing a back claim, allegedly occurring from the same accident, more than one year after the date of the accident, without filing a written notice of claim for the back injury within the first year or otherwise satisfying one of the exceptions to the written notice of claim requirement?” Roman v. Eyelets for Industry, Inc., 245 Conn. 912, 912-13, 719 A.2d 1165 (1998).